DETAILED ACTION
	This office action is in response to the amendment filed on 8/12/2021 in which claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but they are not persuasive. 
“Retrieve a plurality of frequencies listed in a database as being associated with the selected CT including an out or range frequency listed”
[0059] The information may also include when and for how long the obstruction may start and continue to impair communications and make that information available in any useful format, such as one or more of location, time or distance, taking into account the locations of the obstruction(s) and radio devices which are or will be within possible communications range,
This means radio devices and their associates frequencies that are currently not in range but may be in range in the future are also included in the list of information provided to the pilot.

“a CT frequency list comprising the retrieved plurality of frequencies associated with the selected CT including the out of range frequency listed in the database and not including frequencies not associated with the selected CT.”  
[0057] radio frequencies of those radio devices (or just ones. or types on in direction(s) which the pilot may desire or wish to communicate with) are determined from a map or database by the invention. 
[0059] The information may also include when and for how long the obstruction may start and continue to impair communications and make that information available in any useful format, such as one or more of location, time or distance, taking into account the locations of the obstruction(s) and radio devices which are or will be within possible communications range,
This means radio devices and their associates frequencies that are currently not in range but may be in range in the future are also included in the list of information provided to the pilot based on their association to what device the pilot requests.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (US20170188222A1). 
As to claims 1, 12, and 19, Cooper teaches a system in an aerial vehicle for aiding a flight crew with aerial vehicle communication around an airdrome, the system ([0072] fig. 2 shows an apparatus in a vehicle (airplane fig.1) with multiple processors for performing the methods of the disclosure)
cause, for each control tower (CT) at the airdrome, an interactive CT icon corresponding to the CT to be displayed on an airport moving map display (AMMD) or airdrome map displayed on a cockpit display that depicts the ground space at the airdrome; ([0097]-[0098] describe a moving map with icons of each airport related device within range as shown in figure 1.)
receive flight crew selection of a CT via selection of the CT icon corresponding to the selected CT; ([0119] near the end of the paragraph the pilot can select a radio device on the display in order to receive more information)
retrieve a plurality of frequencies listed in a database as being associated with the selected CT including an out of range frequency listed in the database, wherein the out of range frequency comprises a frequency that is not available for communication with the selected CT because the aerial vehicle is not in range of communicating with the selected CT using the out of range frequency; ([0056]-[0057] a database is queried to determine the radio devices in the area and associated frequencies [0059] The invention may also suggest to the operator…devices which are or will be within possible communications range)
generate a CT frequency list comprising the retrieved plurality of frequencies associated with the selected CT including the out of range frequency listed in the database and not including frequencies not associated with the selected CT; and ([0113]-[0119] a list of frequencies associated with the airport can be displayed including the control tower [0118])
cause the generated frequency list to be displayed on the AMMD or airdrome map responsive to selection of the selected CT icon.  ( [0112] if planning to land, the pilot may prefer to have all radio services related to an airport identified in chart form and located at or near the airport on the moving map display.  [0113] the list would be displayed on the moving map/display and [0119] would be highlighted)
As to claims 2 and 13, Cooper teaches the system of claim 1, wherein to generate the CT frequency list, the system is configured to: extract a list of frequencies for the airdrome from an avionics database or other source; ([0056]-[0057] a database is queried to determine the radio devices in the area and associated frequencies)
segregate the frequencies based on service and location; and ([0057] types of devices at a given location are determined from a database)
add the segregated frequencies that correspond to the selected CT to the CT frequency list.  ([0057] Desired information for one or more of those radio devices will be made available, including provided to the pilot, in various formats [0112] if planning to land, the pilot may prefer to have all radio services related to an airport identified in chart form and located at or near the airport on the moving map display. ) 
As to claims 3 and 14, Cooper teaches the system of claim 1, further configured to cause an active and/or tuned (active/tuned) frequency to be identified as already tuned when the CT frequency list is displayed on the AMMD or airdrome map and ([0120] the selected frequency is highlighted in the list which is displayed on the moving map [0119]. Being a selected frequency means it will be highlighted if it is already at that frequency)
the active/tuned frequency is one of the frequencies included in the CT frequency list.  ([0120] the selected frequency is highlighted in the list which is displayed on the moving map [0119])
As to claim 4, Cooper teaches the system of claim 3, wherein to cause the active/tuned frequency to be identified, the system is configured to cause a graphical element configured to highlight to be displayed around the active/tuned frequency.  ([0120] the selected frequency is highlighted in the list which is displayed on the moving map [0119] . Being a selected frequency means it will be highlighted if it is already at that frequency)
As to claims 5 and 15, Cooper teaches the system of claim 1, further configured to cause an aerial vehicle radio to tune to a frequency on the CT frequency list responsive to flight crew selection of the frequency while the CT frequency list is displayed on the AMMD or airdrome map.  ([0120] frequency of the list above is first selected by the pilot and highlighted and the communications radio to tune to that frequency the list being displayed on the moving map [0119])
As to claims 6 and 16, Cooper teaches the system of claim 5, wherein to cause an aerial vehicle radio to tune to a frequency on the CT frequency list, the system is configured to instruct a radio interface controller to cause a flight crew selected communication (COM) radio to tune to the selected frequency and ([0120] frequency selected by pilot and the communications radio to tune to that frequency.)
([0120] pilot select ATIS frequency …control module then prompts the pilot to listen to the ATIS. The pilot then receives the automated weather information from the ATIS radio)
As to claims 7 and 17, Cooper teaches the system of claim 6, further configured to provide an indication of success in tuning to the selected frequency to be displayed on the AMMD or airdrome map responsive to receiving feedback from the selected COM radio that the selected COM radio has been tuned to the selected frequency.  ([0120] the selected frequency is highlighted in the displayed list and if frequency is changing a different color or flashing is used therefore a solid highlighted frequency is the active frequency. [0061] an impaired radio device can change its normal color on the map to another color signifying impairment and then back to normal when the impairment ends.)
As to claim 8, Cooper teaches the system of claim 7, wherein the indication of success comprises a graphical element configured to highlight being displayed around the active/tuned frequency.  ([0120] the selected frequency is highlighted in the displayed list and if changing or a different color or flashing is used therefore a solid highlighted frequency is the active frequency)
As to claim 9, Cooper teaches the system of claim 1, further configured to cause each CT to be identified on an interactive chart and a tuned frequency associated with each CT to be identified.  ([0120] the selected frequency is highlighted in the displayed list and if changing or a different color or flashing is used therefore a solid highlighted frequency is the active frequency)
As to claims 10 and 18, Cooper teaches the system of claim 9, wherein to cause each CT to be identified on the interactive chart, the system is configured to cause a graphical element configured to highlight to be displayed around each CT symbol on the interactive chart; and ([0120] the selected frequency is highlighted in the displayed list and if changing or a different color or flashing is used therefore a solid highlighted frequency is the active frequency)
wherein to cause a tuned frequency associated with each CT to be identified, the system is configured to cause a graphical element configured to highlight to be displayed around each frequency on the interactive chart wherein the color of the graphical element configured to highlight for the tuned frequency and the associated CT are the same.  ([0120] he ATIS frequency of the list above is first selected by the pilot which causes "ATIS" or "135.8" or both to be highlighted)
As to claim 11, Cooper teaches the system of claim 9, wherein the interactive chart comprises an airport diagram.  ([0097] The list may be presented alphanumerically by itself or may be superimposed over a flight-related display such as a moving map.)



As to claim 20, Cooper teaches the system of claim 19, wherein a communication channel identifier comprises a communication frequency and/or a telephone number.  ([0097] the list may show only a single identifier from a data field for each radio device, for example its call sign (e.g. SWR for VOR 106) or frequency (113.2 for 106or more information as desired (e.g. as in FIGS. 4-6).)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D. Sample (US20020065586A1) relates to the same invention as the claimed invention of the instant application without the moving map and therefore is relevant but not needed in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.